DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
The applicant argues “On the other hand, in the Office Action the Examiner 
contends that paragraphs [0083] and [0087] of Lee show that the control section controls omission of at least one transmission in the repeated transmission based on resource information. See Id.  Applicant respectfully disagrees. Specifically, the above-mentioned paragraphs of Lee describe skipping uplink transmission, after receiving uplink grant for a new transmission, by emptying the HARQ buffer if there is no data available for transmission. However, such a scenario differs from omitting at least one transmission based on resource information, as required by the above-mentioned limitation of amended independent claim 7. In other words, Lee at most describes a possibility of allowing UE to skip uplink transmission if there is no data available for transmission, but does not discuss skipping uplink based on resource information. As such, it necessarily follows that Lee does not remedy the defects of Khoryaev to teach omitting at least one transmission based on resource information, as recited in the above-referenced limitation of amended independent claim 7.  Further, even assuming arguendo a skilled person were to combine the references in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 7 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant’s own disclosure as a guide.”  See page 6 of applicant’s remarks.  The examiner respectfully disagrees.
	According to paragraph [0087] of Lee, for a UE configured to skip uplink transmission if there is no data available for transmission and if the UE receives a UL grant for new transmission, the UE empties the HARQ buffer (in other words, controlling omission of at least one transmission in the repeated transmission) if there is no data available for transmission (in other words, based on resource information).  Lee teaches according to no data being available for transmission (i.e., considered as resource information as data not available for transmission), the UE skips uplink transmission and empties the HARQ buffer (i.e., considered as the UE controlling omission of a transmission in the repeated transmission).   Therefore, Lee discloses applicant’s claimed limitation “wherein the processor controls omission of at least one transmission in the repeated transmission based on resource information.” as broadly presented.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Lee’s invention of controlling omission of a transmission in the repeated transmission with Khoryaev’s invention of transmitting a PUSCH and performing repeated transmission of the PUSCH for improving service quality (see paragraph [0023] of Lee), decreasing UL interference and improving UE battery efficiency (see paragraph [0083] of Lee).
The combination of Khoryaev and Lee disclose all limitations as required in independent claim 7 (also, independent claims 9-11).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (Khoryaev), U.S. Publication No. 2013/0242889 in view of Lee et al. (Lee), U.S. Publication No. 2018/0270026.
Regarding Claims 7 and 9, Khoryaev discloses a terminal (i.e., wireless device 
720; see figure 14) comprising:
(i.e., transceiver module 724) that transmits an uplink shared channel (PUSCH: Physical Uplink Shared Channel) by using a resource allocated by configuration information (see paragraph [0080]); and 
a processor (i.e., processing module 722) that performs repeated 
transmission of the PUSCH based on a number of times of repeated transmissions configured by the configuration information (see paragraph [0080]). 
Khoryaev fails to disclose wherein the processor controls omission of at least one transmission in the repeated transmission based on resource information.
Lee discloses wherein the processor controls omission of at least one transmission in the repeated transmission based on resource information (see paragraphs [0083] and [0087]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Lee’s invention with Khoryaev’s invention for improving service quality (see paragraph [0023] of Lee).
Regarding Claim 10, Khoryaev discloses a base station (i.e., node device 710; see paragraph [0076] and [0079]) comprising:
a transmitter (i.e., transceiver module 716) that transmits configuration 
information including resource allocation and a number of times of repeated transmission to a terminal (i.e., wireless device 720; see figure 14) (see paragraphs [0076]-[0077]); and
a receiver (i.e., transceiver module 716) that receives an uplink shared channel (PUSCH: Physical Uplink Shared Channel) that is transmitted by using a resource allocated by the configuration information (see paragraph [0080]),
(as described in paragraph [0080]).
Khoryaev fails to disclose controls omission of at least one transmission in the repeated transmission based on resource information.
Lee discloses controls omission of at least one transmission in the repeated transmission based on resource information (see paragraphs [0083] and [0087]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Lee’s invention with Khoryaev’s invention for improving service quality (see paragraph [0023] of Lee).
Regarding Claim 11, Khoryaev discloses a system comprising a terminal (i.e., wireless device 720; see figure 14) and a base station (i.e., node device 710; see paragraph [0076] and [0079]), wherein the terminal comprises:
a transmitter (i.e., transceiver module 724) of the terminal that transmits an uplink shared channel (PUSCH: Physical Uplink Shared Channel) by using a resource allocated by configuration information (see paragraph [0080]); and
a processor (i.e., processing module 722) that performs repeated transmission of the PUSCH based on a number of times of repeated transmissions configured by the configuration information (see paragraph [0080]), and
the base station comprises:
a transmitter (i.e., transceiver module 716) of the base station that transmits the configuration information to the terminal (see paragraphs [0076]-[0077]); and
(i.e., transceiver module 716) that receives the PUSCH (see paragraph [0080]).
Khoryaev fails to disclose wherein the processor controls omission of at least one transmission in the repeated transmission based on resource information.
Lee discloses wherein the processor controls omission of at least one transmission in the repeated transmission based on resource information (see paragraphs [0083] and [0087]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Lee’s invention with Khoryaev’s invention for improving service quality (see paragraph [0023] of Lee).
Regarding Claim 8, Khoryaev and Lee disclose the terminal as described above.  Khoryaev further discloses wherein the resource information indicates a slot configuration (see paragraphs [0076] and [0077]).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645           
December 30, 2021